                                                                                                    JS-6




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 ERICA HERNANDEZ,                                            CASE NUMBER

                                                                       CV 17-6927 DSF (GJSx)
                                              PLAINTIFF(S)
                              v.
 STARBUCKS COFFEE COMPANY, et al.
                                                                       JUDGMENT ON THE VERDICT
                                                                           FOR DEFENDANT(S)
                                           DEFENDANT(S).



        This action having been tried before the Court sitting with a jury, the Honorable DALE S. FISCHER     ,
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict.

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
ERICA HERNANDEZ




take nothing; that the action be dismissed on the merits; and that the defendant(s):
STARBUCKS COFFEE COMPANY




recover of the plaintiff(s) its costs of action, taxed in the sum of                   .

                                                        Clerk, U. S. District Court



Dated: 6/27/19                                                  By Renee Fisher
                                                                  Deputy Clerk

At: Los Angeles, California




cc:      Counsel of record
CV-44 (11/96)                         JUDGMENT ON THE VERDICT FOR DEFENDANT(S)
